Case: 12-12194   Date Filed: 02/08/2013   Page: 1 of 2

                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12194
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:10-cr-00303-CB-C-4



UNITED STATES OF AMERICA,



                                                               Plaintiff-Appellee,

                                  versus

CHRISTOPHER WIGGINS,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                            (February 8, 2013)

Before CARNES, HULL and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-12194     Date Filed: 02/08/2013   Page: 2 of 2

      Barry Johnson Parker, appointed appellate counsel for Christopher Wiggins

in this direct criminal appeal, has moved to withdraw from further representation

of the defendant, and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because our independent review of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Wiggins’s

conviction and sentence are AFFIRMED.




                                          2